DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising:
storing a table of foods consumed by a user, the table associating a serving of a food with a number of coins;
informing the user that the user has spent too many coins based at least in part on a total of the number of coins in the table exceeding a recommended number of coins for the user;
receiving an exercise performed by the user;
adjusting an initial number of coins based at least in part on the exercise performed; and 
wherein the number of coins represents a portion of a daily calorie need of the user.
Independent claims 10 and 20 recite similar methods.
The limitations of storing a table of foods, informing the user, receiving an exercise, and adjusting a number of coins, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a system comprising a processor and an interface in claim 1, an application running on a system in claim 10, and a computer readable medium in claim 20, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “processor”, “application” and “interface” language, “storing”, “informing”, “receiving” and “adjusting” in the context of this claim encompasses a user manually storing foods in a table for example using a pen and paper, interacting with the user to inform and receive indicating of an exercise, such as orally or by pen and paper, and adjusting the number of coins as a purely mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, as detailed above claim 1 recites a processor and interface, and claims 10 and 20 recite an application running on a system to perform the steps. The processor, interface and application are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, interface and application to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2-8 and 11-18 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional details of the abstract idea itself (e.g. associating serving with coins, number of carbs, proteins, fats, providing further information to the user via the interface, calculating and presenting percentages and suggestions), and therefore are not sufficient to direct the claims to significantly more. 

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
4.	Claim limitation “presentation system” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “operative to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The modifier “presentation” is functional in nature, and is not considered to be a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: screen 305, and/or a keyboard, tactile interfaces, or the like as described at page 5, lines 28-31.
5.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 10, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundin (US 2014/0234807 A1).
Regarding claims 10, 11, 13 and 20, Lundin discloses 
a method (as per claim 10) and non-transitory storage medium with instructions to execute a method (as per claim 20) comprising:
	identifying, in an application running on a system (Par. 53), a serving of a food consumed by a user (Par. 44, 86);
	calculating, by the application running on the system, a number of coins (units) for the serving of the food representing a portion of a daily caloric need of the user (e.g. Par. 91 – determine units for foods entered in Table 4);
	determining, by the application running on the system, an initial number of coins for the user (base food allowance – see e.g. Par. 78-80);
	receiving, by the application running on the system, information from the user about an exercise performed (Par. 81 – Table 3); and
	increasing, by the application running on the system, the initial number of coins for the user based at least in part on the exercise performed (update daily food allowance according to activities – Par. 83) (as per claims 10 and 20),
storing the number of coins associated with the serving of the food in a table (in Table 4) (as per claim 11)
determining a total number of coins spent by the user; receiving an input from the user that the serving of the food has been consumed; and increasing the total number of coins spent by the user by the number of coins (input into table 4 – Par. 86) (as per claim 13).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 2014/0234807 A1) in view of DiFruscio (US 2019/0130787 A1).
Regarding claim 1, Lundin discloses
	A system, comprising: 
	a processor;
	storage for a table of foods consumed by a user (Table 4), the table associating a serving of a food with a number of coins (using the unit valuations for example in Table 1);
	a user interface to receive an exercise performed by the user (Par. 81),
	wherein the processor is operative to adjust an initial number of coins based at least in part on the exercise performed (Par. 83), and
	wherein the number of coins represents a portion of a daily calorie need of the user (Par. 73) (as per claim 1)
Lundin further discloses comparing the number of coins (units) to a recommended number of coins (Par. 89). To the extent that this does not constitute a presentation system operative to inform the user that the user has spent too many coins based at least in part on a total of the number of coins in the tables exceeding a recommended number of coins for the user, DiFruscio discloses a similar system for nutrient tracking that providing an alert to a user when the number of calories exceeds a target (Par. 55). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Lundin by informing the user when the user has spent too many coins, as suggested by DiFruscio, to obtain predictable results of ensuring the user complies with nutrient targets. 

	Regarding claims 2 and 4, Lundin further discloses a second table associating the serving of the food with the number of coins (e.g. Table 1) (as per claim 2), and
	the system further comprises a user interface to receive a request for information about the serving of food from the user; and the presentation system is operative to present the number of coins associated with the serving of food to the user (via Table 1 – Par. 93) (as per claim 4).

	Regarding claims 5-8, Lundin in view of DiFruscio further discloses the processor is operative to calculate a first percentage of the total of the number of coins spent on carbohydrates, a second percentage of the total of the number of coins spent on proteins, and a third percentage of the total of the number of coins spent on fats (see DiFruscio Par. 53 – calculate and display percentages [nutritional division] of carbs, proteins and fats) (as per claim 5), the presentation system is operative to present the first percentage of the total of the number of coins spent on carbohydrates, the second percentage of the total of the number of coins spent on proteins, and the third percentage of the total of the number of coins spent on fats to the user (DiFruscio Par. 53) (as per claim 6), 	the presentation system is further operative to suggest that the user consume a second serving of a second food to bring the first percentage of the total number coins spent on carbohydrates, the second percentage of the total number coins spent on proteins, and the third percentage of the total number coins spent on fats into balance (adjust the nutritional division appropriately – DiFruscio Par. 53) (as per claim 7), and the processor is further operative to calculate a fourth number of coins (Lundin’s units) spent on carbohydrates, a fifth number of coins spent on proteins, and a sixth number of coins spent on fats; and the presentation system is operative to present the fourth number of coins spent on carbohydrates, the fifth the number of coins spent on proteins, and the sixth number of coins spent on fats to the user (displaying Lundin’s units in terms of units spent on each of carbs, fats and proteins, as taught by DiFruscio) (as per claim 8).

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 2014/0234807 A1) in view of DiFruscio (US 2019/0130787 A1), and further in view of Devries et al. (US 2017/0249445 A1).
	Regarding claim 3, to the extent that the combination of Lundin and DiFruscio does not explicitly disclose the second table further associates the serving of the food with a first number of grams of carbohydrates, a second number of grams of proteins, and a third number of grams of fats, Devries discloses a similar system for calculating and displaying proportions of macronutrients (Par. 49), which may display nutrition-related metrics by mass proportion (e.g. grams), volume proportion or caloric proportion (Par. 121). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Lundin and DiFruscio by associating the serving of food with grams of carbs, proteins, and fats, as suggested by Devries, to obtain predictable results of expressing the amounts in units that are likely to be familiar to the user. 
	

	
12.	Claims 12, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 2014/0234807 A1) in view of Devries et al. (US 2017/0249445 A1).
	Regarding claims 12, 14, 15 and 17, Lundin further discloses determining, by the application running on the system, a list of servings of foods consumed by the user; and determining, by the application running on the system, a total number of coins (units) spent by the user (see e.g. Par. 89) (as per claim 14). 
To the extent that Lundin does not explicitly disclose, Devries does discloses in a similar system for calculating and displaying macronutrient breakdowns of foods (see e.g. Par. 55) accessing, by the application running on the system, a first number of grams of carbohydrates in the serving of the food from a table; accessing, by the application running on the system, a second number of grams of proteins in the serving of the food from the table; accessing, by the application running on the system, a third number of grams of fats in the serving of the food from the table (Par. 121) (as per claim 12);
determining, by the application running on the system, a first percentage of the total number of coins spent on carbohydrates; determining, by the application running on the system, a second percentage of the total number of coins spent on proteins; and determining, by the application running on the system, a third percentage of the total number of coins spent on fats (Par. 55) (as per claim 14),
receiving, at the application running on the system, from the user a request for macronutrient details; and presenting, by the application running on the system, to the user the first percentage of the total number of coins spent on carbohydrates, the second percentage of the total number of coins spent on proteins, and the third percentage of the total number of coins spent on fats (Par. 55) (as per claim 15), and
presenting, by the application running on the system, to the user the first percentage of the total number of coins spent on carbohydrates, the second percentage of the total number of coins spent on proteins, and the third percentage of the total number of coins spent on fats includes: (Par. 55) (as per claim 17). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Lundin by calculating and presenting gram values and percentages of carbs, fats and proteins, as taught by Devries, and converting the percentages of the total number of coins spent on carbs, fats and proteins into respective numbers of coins spent, to obtain predictable results of helping the user to determine how much of the user’s allotted units are coming from each of carbs, fats and proteins.


13.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 2014/0234807 A1) in view of Devries et al. (US 2017/0249445 A1), and further in view of DiFruscio (US 2019/0130787 A1).
Regarding claims 16 and 18, to the extent that the combination of Lundin and Devries does not explicitly disclose, DiFruscio does disclose:
determining, by the application running on the system, that the first percentage of the total number of coins spent on carbohydrates, the second percentage of the total number of coins spent on proteins, and the third percentage of the total number of coins spent on fats are not balanced; and suggesting, by the application running on the system, that the user consume a second serving of a second food to bring the first percentage of the total number of coins spent on carbohydrates, the second percentage of the total number of coins spent on proteins, and the third percentage of the total number of coins spent on fats into balance (adjust nutritional division appropriately – Par. 53) (as per claim 16),
converting, by the application running on the system, the first percentage of the total number of coins spent on carbohydrates into the fourth number of coins spent on carbohydrates includes rounding, by the application running on the system, the fourth number of coins spent on carbohydrates to a first nearest whole number; converting, by the application running on the system, the second percentage of the total number of coins spent on proteins into the fifth number of coins spent on proteins includes rounding, by the application running on the system, the fifth number of coins spent on proteins to a second nearest whole number; and converting, by the application running on the system, the third percentage of the total number of coins spent on fats into the sixth number of coins spent on fats includes rounding, by the application running on the system, the third number of coins spent on fats to a sixth nearest whole number (rounding to whole numbers (Par’s. 49-52) (as per claim 18). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Lundin and Devries by suggesting changes to balance the nutritional division, and rounding numbers of units and portions to whole numbers, as taught by DiFruscio, to obtain predictable results of helping the user to choose the correct proportions of nutrients, and making the system more informative and easier to use.  

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Latham (US 2019/0065694 A1) discloses a dieting tools which associated grams of carbs with coins (Par. 19). De Petris et al. (US 2019/0259489 A1) discloses a method for supporting a user in the selection of food. Farrer et al. (US 2018/0137776 A1) discloses nutrition intake recommendations based on athlete’s physical activity. Gibbs (US 2016/0035248 A1) discloses providing food-portion recommendations to facilitate dieting. McCarthy et al. (US 2011/0151414 A1) discloses a system for control and loos of fat weight including smart indexes for foods. Shaw (US 2007/0059672 A1) discloses nutrition tracking systems and methods. Tavor (US 2006/0122468 A1) discloses a nutritional counseling method and server. Mault (US 2003/0226695 A1) discloses weight control using physical activity based parameters. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715